DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 6-10, 12, 14-18, and 20 are allowed.

As per claim 1, the prior art Theologou (US 20160124115) discloses a method of rock typing (see Abstract) comprising: 
obtaining, by a computer processor, mercury injection capillary pressure (MICP) data regarding a region of interest (see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury injection capillary pressure data of a core sample from a subsurface reservoir, i.e. data regarding a region of interest); and 
determining, by the computer processor, a plurality of distributions from the MICP data (see Fig. 3 and paragraphs 0011); 
determining pore structure types of the region of interest (see Abstract and paragraphs 0008 and 0011). 

Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin) discloses computing a distance matrix for the plurality of distributions using a statistical distance metric (see page 47 left column: computes a distance metric between datasets, i.e. distributions of rock data); 
generating, by using the distance matrix, a cluster tree of the plurality of distributions (see page 47 left column: constricting the cluster tree based on the data connection degree/distance metrics); 
adjusting the cluster tree to produce an adjusted cluster tree (see page 47 left column last 2 paragraph, page 47 right column and page 48 right column: discusses selecting the optimum number of clusters with a suitable cutoff after constructing the dendrogram, i.e. cluster tree, optimum number of clusters based on extracted parameters within each pore facies, i.e. petrographic data); and 
determining pore structure types of the region of interest based on the adjusted cluster tree (see Abstract, page 47 right column last paragraph, and page 58 Conclusion: pore facie determined using the previously discussed dendrogram tree).

However the prior art fails to disclose the claimed combination for a method of rock typing comprising:
selecting a plurality of core samples from a region of interest;
obtaining, by a computer processor, mercury injection capillary pressure (MICP) data regarding the region of interest from the plurality of core samples using an MICP measurement device;
determining, by the computer processor, a plurality of distributions from the MICP data;
computing, by the computer processor, a distance matrix for the plurality of distributions using a statistical distance metric;
generating, by the computer processor and using the distance matrix, a cluster tree of the plurality of distributions;
performing a petrographic analysis of the plurality of core samples to identify a number m of rock types represented in the region of interest,
adjusting, by the computer processor, the cluster tree based using as input the number m of rock types to produce an adjusted cluster tree; and
determining pore structure types of the region of interest based on the adjusted cluster tree. 

Independent claims 12 and 16 are allowable for the same reasoning as independent claim 1. 

Dependent claims 2-3, 6-10, 14-15, 17-18, and 20 are allowable due to their dependency upon allowable independent claim 1, 12, or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865